                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO


  In Re:

           MBF Inspection Services, Inc.,                    No. 18-11579-11
                Debtor.                                      Chapter 11


    STATEMENT OF THOMAS GANCI PURSUANT TO RULE 2019 OF FEDERAL
                 RULES OF BANKRUPTCY PROCEDURE

       Thomas Ganci hereby submits this verified statement pursuant to Rule 2019 of the Federal

Rules of Bankruptcy Procedure, and respectfully states as follows:

   1. Thomas Ganci (“Ganci”) has been appointed to a committee of unsecured creditors

pursuant to 11 U.S.C. § 1102. The Committee was formed on September 7, 2018.

   2. Ganci’s current address is 1074 Stone Hollow, New Braunfels, Texas, 78130.

   3. Ganci was an employee of Debtor MBF Inspection Services, Inc. from approximately July

7, 2015 through October 14, 2015.

   4. Reserving all rights, Ganci has unsecured claims against the Debtor in the approximate

amount of $15,558.74 for unpaid overtime wages under the Fair Labor Standards Act, 29 U.S.C.

§ 201, et seq., and Ohio Minimum Fair Wage Standards Act, O.R.C. §§ 4111, et seq., plus

attorneys’ fees and costs.

   5. Ganci’s claim accrued during the course of his employment with Debtor (which ended in

approximately October 14, 2015) and is therefore a pre-petition claim.

                                            Verification

       I hereby certify that, based on inquiry, the foregoing facts and statements are true and

correct, to the best of my knowledge, information, and belief. I reserve the right to revise and

supplement this statement.




Case 18-11579-t11       Doc 103     Filed 10/23/18     Entered 10/23/18 16:18:39 Page 1 of 3
Respectfully submitted,

       10/19/2018
Date: ____________                         s/
                                           Thomas Ganci




Case 18-11579-t11         Doc 103   Filed 10/23/18   Entered 10/23/18 16:18:39 Page 2 of 3
                                    CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above was filed electronically on

October 23, 2018 pursuant to the service requirements of the ECF/CM for the United States

Bankruptcy Court for the District of New Mexico, which will notify all counsel of record.



                                             s/ Daniel H. Reiss
                                             Daniel H. Reiss




Case 18-11579-t11      Doc 103      Filed 10/23/18     Entered 10/23/18 16:18:39 Page 3 of 3
